UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1) Pointer Telocation Ltd. (Name of Issuer) Ordinary Shares, NIS 3.00 par value per share M7946T104 (Title of Class of Securities) (CUSIP Number) Orly Tsioni, Adv. Yigal Arnon & Co. 1, Azrieli Center Tel-Aviv 67021, Israel +972-3-608-7851 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 24, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of6 Pages) CUSIP No. M7946T104 13D/A Page 2 of 6 1 NAMES OF REPORTING PERSONS: Yudith Yovel Recanati I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS:N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) x (b) o 3 SEC Use Only 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 10.3%(1) 14 TYPE OF REPORTING PERSON: IN (1)Based on a number of 7,688,938 Ordinary Shares outstanding as of January 21, 2014. CUSIP No. M7946T104 13D/A Page3 of 6 1 NAMES OF REPORTING PERSONS: Gandyr Investments Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) x (b) o 3 SEC Use Only 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: - 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: - 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 10.2% (1) 14 TYPE OF REPORTING PERSON: CO (1)Based on a number of 7,688,938 Ordinary Shares outstanding as of January 21, 2014. CUSIP No. M7946T104 13D/A Page4 of 6 1 NAMES OF REPORTING PERSONS: Gandyr Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) x (b) o 3 SEC Use Only 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: - 8 SHARED VOTING POWER: 9 SOLE DISPOSITIVE POWER: - 10 SHARED DISPOSITIVE POWER: 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 0.7% (1) 14 TYPE OF REPORTING PERSON: CO (1)Based on a number of 7,688,938 Ordinary Shares outstanding as of January 21, 2014. This Amendment No. 1 to Schedule 13D is being filed on behalf of Yudith Yovel Recanati, Gandyr Investments Ltd. (“Gandyr Investments”) and Gandyr Ltd. (“Gandyr”, and together with Yudith Yovel Recanati and Gandyr Investments, the "Reporting Persons"), relating to ordinary shares (the "Ordinary Shares") of Pointer Telocation Ltd., a corporation existing under the laws of Israel ("Pointer"). The original statement on Schedule 13D is hereby amended and supplement as follows: Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated as follow: (a) (b) Gandyr Investments is the beneficial owner of 787,500 Ordinary Shares of the Issuer,constituting 10.2% of the issued share capital of the Issuer. Gandyr Investments is the sole shareholder of Gandyr. Mrs. Yudith Yovel Recanati is the sole shareholder and sole director of Gandyr Investments and is the sole director of Gandyrand is the beneficial owner of 793,790 Ordinary Shares of the Issuer, 787,500 Ordinary Shares through Gandyr Investments and Gandyr and an additional 6,290 Ordinary Shares held directly, constituting 10.3% of the issued share capital of the Issuer. (c) Following is a list of sales of Ordinary Shares by the Reporting Persons in the last 60 days: (i) On May 28, 2014, Gandyr Investments Ltd. sold 500 Ordinary Shares in an open market transaction at a price per share of $9.63. (ii) On June 24, 2014, Gandyr Investments Ltd. sold 70,000 Ordinary Shares in an open market transaction at a price per share of $9.00. (d) Not applicable. (e) Not applicable. Item 7.Materials to be Filed as Exhibits. Exhibit 2: Joint Filing Agreement filed with original statement on Schedule 13D, on January 23, 2014, is incorporated herein by reference. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 26, 2014 GANDYR INVESTMENTS LTD. By:/s/ Name: Jonathan Irroni Title:Manager Dated:June 26, 2014 GANDYR LTD. By:/s/ Name: Jonathan Irroni Title:Manager Dated:June 26, 2014 By:/s/ Name: Jonathan Irroni Title:Manager
